Title: From John Adams to Thomas Mifflin, 3 March 1797
From: Adams, John
To: Mifflin, Thomas



Philadelphia March 3 1797

Having been out this Forenoon upon public Business it was not untill my Return after three O Clock, that I received the Letter you did me the Honour to write me on this day.
The Respect to the United States intended by the Legislature of Pensivania, in building a House for the President will no doubt be acknowledged by the Union, as it ought to be
For your kind offer of it to me in Consequence of their Authority I pray to accept of my respectful Thanks and to present them to the Legislature.
But as I entertain great doubts whether by a candid Construction of the Constitution of the United States, I am at Liberty, to Accept it without the Intervention and Authority of Congress and there is not time for any Application to them, I must pray you to apologise for me to the Legislature for declining the offer.
For your obliging Congratulations on my Election to the office of President of the United States, and for your kind Assurances of Cooperation as far as your constitutional Powers and Duties extend to advance the Honour and ensure the success of my Administration, I pray you to accept of my best Thanks and fullest Assurances of a reciprocal Disposition on my Part towards the Governor and State of Pensilvania.
With great Respect and Esteem / I have the Honour to be, Sir / your Excellencys most obedient / and most humble servant

John Adams